DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 claims dependency from both independent claim 5 and independent claim 1 and both are different statutory categories.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 recites the limitation "the waveforms" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feler et al. (US 6027456). 
Regarding claim 5, Feler discloses a spinal cord stimulation (SCS) generator; the spinal cord stimulation lead for providing stimuli from the SCS generator to the spinal cord (Fig. 7, Column  3 lines 17-19, column 6 lines 14-16, 64-65, to display information corresponding to a medial/lateral position of the at least two stimulation electrodes relative to a physiological midline of the patient, output display which simply indicates medial and lateral positioning of stimulation leads. The vertebral position of stimulating electrodes); an array of electromyographic electrodes 116’ for detecting muscle activity 
With respect to claim 7, Feler discloses the display device is configured to display information regarding the resultant electrical waveforms (Fig. 6, column 8 lines 3-6, the implanting physician can confirm bilateral placement notices from indicators 404 and 406 by observing substantially balanced waveforms for the left and the right output regions of real-time display).
Regarding claim 8, Feler discloses an alert unit, coupled to the processor, operable to alert a user to the position of the SCS electrode (Fig. 5, column 6 lines 16-20, output display which simply indicates medial and lateral positioning of stimulation lead(s), the relative medial/lateral position of stimulation lead(s) per a predefined scale, and/or include real-time information consistent with the output of detector).
Concerning claim 9, Feler discloses an interface coupled to the processor, operable to couple a table to the processor (column 7 lines 50-57, the implanting physician uses either manual control to select at least a pair of electrodes on a first lead and define a particular electrical pulse to be delivered via the selected electrodes or selects a predetermined electrode combination and electrical pulse using automated controls. Regardless, controller, being responsive to controls, applies the directed electrical pulse through stimulation lead).

Regarding claim 11, Feler discloses optimally placing spinal cord stimulator (SCS) leads (Fig. 7, Column 3 lines 17-19, column 6 lines 14-16, 64-65, to display information corresponding to a medial/lateral position of the at least two stimulation electrodes relative to a physiological midline of the patient, output display which simply indicates medial and lateral positioning of stimulation leads. The vertebral position of stimulating electrodes), comprising: acquiring components of somatosensory evoked potentials (SSEPs) (abstract, Column 7 lines 58-59, The apparatus detects evoked potentials which result from the controlled stimulation of spinal nerves and provides information to an operator to allow a stimulation lead to be positioned relative to a physiological midline and/or positioned along the dorsal column in a longitudinal direction, Detection electrodes detect an evoked potential generated as a consequence of the applied electrical pulse), compound action potentials and triggered EMG (column 8 lines 41-45, Detector includes filters particularly drawn to filtering signals produced from detection electrodes that may detect spontaneous muscle activity, cardiac activity, and the like, which is otherwise not present for detection electrodes); analyzing the waveforms (Fig. 6, column 8 lines 3-6, the implanting physician can confirm bilateral placement notices from indicators 404 and 406 by observing substantially balanced 
Concerning claim 12, Feler discloses stimulating one or more peripheral nerves with one or more electrical pulses from one or more stimulating electrodes (column 4 lines 66-67, column 5 lines 1-5, Pulse generator 104 is preferably conventional and has an operational range consistent with conventional spinal cord stimulation devices. For example, a conventional spinal cord stimulation device can generate an electrical stimulation pulse having an amplitude of 0-12 V, a frequency of 10-1,500 Hz, a pulse width of 50-500µs, and a definable pulse polarity);
recording resultant electrical waveforms generated by a nervous system of the patient in response to the electrical pulses using one or more recording electrodes (Fig. 6, column 8 lines 3-6, 41-45, the implanting physician can confirm bilateral placement notices from indicators 404 and 406 by observing substantially balanced waveforms for the left and the right output regions of real-time display. Detector includes filters particularly drawn to filtering signals produced from detection electrodes that may detect spontaneous muscle activity, cardiac activity, and the like, which is otherwise not present for detection electrodes,); and identifying, with a computing device, the position of the spinal cord stimulator based on the resultant electrical waveforms or interference 
With respect to claim 13, Feler discloses the one or more stimulating electrodes may be coupled to one or more of an arm of the patient, a leg of the patient, an ulnar nerve of the patient, a median nerve of the patient, and a posterior tibial nerve of the patient (column 8 lines 12-14, Device enables medial/lateral as well as longitudinal positioning of stimulation leads(s) with respect to the dorsal column of a patient).
Regarding claim 14, Feler discloses the one or more recording electrodes 116, may be coupled to one or more of a head of the patient and a neck of the patient (Column 5 lines 39-42, Detection electrodes are preferably conventional EEG electrodes which may be safely adhered to the head of a patient and are positioned to detect medial/lateral cerebral activity).
Concerning claim 15, Feler discloses the one or more recording electrodes may be coupled over muscles served by spinal nerves adjacent to the desired placement level of the SCS, including the 7th, 8th and 9th Thoracic levels and the 2nd to 8th Cervical levels (Column 5 lines 44-47, it is preferable that a plurality of electrodes are positioned about the head of the patient, for example, at least four electrodes per cranial hemisphere)
With respect to claim 16, Feler discloses the resultant electrical waveforms are somatosensory evoked potential waveforms or compound motor action potentials 
Regarding claim 17, Feler discloses the identifying includes one or more of: comparing, with the computing device, information based on the resultant electrical wave forms to information from an SCS machine to determine when changes in the resultant electrical waveforms are due to SCS stimulating activity (column 6 lines 29-31, column 8 lines 38-39, analysis unit compares the magnitude of a detected evoked potential against data stored in memory, detector further processes information from detection electrodes for display and analysis); and comparing, with the one or more computing devices, information based on the resultant electrical waveforms to a baseline level of activity for each other to determine when changes in the resultant electrical waveforms are due to positioning of the SCS (column 6 lines 42-46,  52-54, Analysis unit 304 will compare information from pulse generator 104 against the stored lapsed time data, or a correlation of this data, to exclude information from filter/amplifier which occurs outside of a supported time frame having a margin of error, Analysis unit is notified of application of a stimulation pulse over data input line which couples analysis unit and pulse generator).
Concerning claim 18, Feler discloses providing information based on the intensity of stimulation from an SCS (column 4 lines 66-67, column 5 lines 1-5, Pulse generator 104 is preferably conventional and has an operational range consistent with conventional spinal cord stimulation devices. For example, a conventional spinal cord 
With respect to claim 19, Feler discloses alerting a user to the positioning of the SCS using one or more of a notification, an alert, a communication, an indication, and/or an alarm (Fig. 5, column 6 lines 16-20, output display which simply indicates medial and lateral positioning of stimulation lead(s), the relative medial/lateral position of stimulation lead(s) per a predefined scale, and/or include real-time information consistent with the output of detector).
Regarding claim 20, Feler discloses displaying information based on the resultant electrical waveforms on a display unit (Fig. 6, column 8 lines 3-6, the implanting physician can confirm bilateral placement notices from indicators 404 and 406 by observing substantially balanced waveforms for the left and the right output regions of real-time display).
Concerning claim 21, Feler discloses receiving a user input related to the accuracy of the resultant electrical waveforms (column 5 lines 6-11, Responsive to input controls for directing the generated pulse of pulse generator, electrode selection controller effects selection of at least one positively biased electrode and at least one negatively biased electrode from spinal stimulation lead(s) to enable the formation of an electric field).
With respect to claim 22, Feler discloses activating, deactivating, or varying an intensity of the one or more stimulating electrodes of the SCS (column 5 lines 17-20, controller can facilitate assessments of stimulation lead placement by allowing the 
Regarding claim 23, Feler discloses identifying the position of the SCS electrode which may include one or more means for identifying changes in a latency of the resultant electrical waveforms (column 6 lines 42-51, Analysis unit will compare information from pulse generator against the stored lapsed time data, or a correlation of this data, to exclude information from filter/amplifier which occurs outside of a supported time frame having a margin of error. For example, if the known time between stimulation and detection of a corresponding evoked potential is 20 ms, analysis unit 304 would exclude that data input from filter/amplifier 302 which did not fall within a 20±1 ms range, wherein the ±1 ms a predetermined margin of error is); identifying changes in an amplitude of the resultant electrical waveforms; and identifying changes in a morphology of the resultant electrical waveforms (Column 7 lines 6-17, Prior to or at the time of the procedure, a pattern of evoked potentials may be recorded and evaluated for given input amplitudes, frequencies, pulse widths, or the like. During the subsequent implantation and positioning of stimulating electrodes 114, evoked potentials may be compared to the previously established evoked potential models at similar amplitudes, frequencies, pulse widths, or the like. An evoked potential model may include not only the measured data but interpolations between specific measured points to provide an effective means to assess applied stimulation between evaluated lateral positions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feler et al. (US 6027456) in view of Gharib et al. (US 20140051999). 
Regarding claim 1, Feler discloses detecting and displaying the position of a spinal cord stimulating lead (Fig. 6, Column  3 lines 17-19, column 6 lines 14-16, to display information corresponding to a medial/lateral position of the at least two stimulation electrodes relative to a physiological midline of the patient, output display which simply indicates medial and lateral positioning of stimulation leads) comprising stimulating one or more peripheral nerve structures with one or more electrical pulses from a stimulating electrode with one or more intensities (column 4 lines 66-67, column 5 lines 1-5, Pulse generator 104 is preferably conventional and has an operational range consistent with conventional spinal cord stimulation devices. For example, a conventional spinal cord stimulation device can generate an electrical stimulation pulse having an amplitude of 0-12 V, a frequency of 10-1,500 Hz, a pulse width of 50-500µs, and a definable pulse polarity); detecting somatosensory evoked potential responses (SSEPs) to the stimulation at the stimulating electrode (abstract, Column 7 lines 58-59, 
However Feler does not specifically disclose detecting the lowest level stimulus intensity that produces somatosensory evoked potential conduction block; detecting the stim that evokes this threshold voltage VThresh is called IThresh); detecting the lowest level of stimulus intensity that produces the initial electromyographic responses on one side or more (section 0046, 0049-0050, the system for much of the neurophysiologic monitoring conducted is that neurons and nerves have characteristic threshold current levels at which they will depolarize, resulting in detectable muscle activity. The lowest stimulation signal current, Istim that evokes this threshold voltage VThresh is called IThresh); forwarding data to a display 46, the data comprising information for displaying an anatomical diagram that depicts a location or side of the detected change in somatosensory evoked potential conduction block or electromyography activation (Fig. 14, section 0058, Stimulation results and other relevant data for the screw test modes are conveyed to the user on display. A vertical bar chart may also be shown to depict the stimulation current required to evoke a significant response for the selected channel. A large numerical readout may also indicate the value of the stimulation result. Preferably, the display of the stimulation 
Concerning claim 3, Feler in view of Gharib specifically Feler discloses alerting the user to changes in recorded somatosensory evoked potentials and/or electromyography recordings (Fig. 5, column 7 lines 29-31, Display includes a real-time 
With respect to claim 4, Feler in view of Gharib specifically Feler discloses receiving input from a spinal cord stimulator regarding its level of activity so that it can be correlated with other inputs via direct 308, Bluetooth or other forms of communication (column 6 lines 42-46,  52-54, Analysis unit 304 will compare information from pulse generator 104 against the stored lapsed time data, or a correlation of this data, to exclude information from filter/amplifier which occurs outside of a supported time frame having a margin of error, Analysis unit is notified of application of a stimulation pulse over data input line which couples analysis unit and pulse generator).
Claim 2 rejected under 35 U.S.C. 103(a) as being unpatentable over Feler et al. (US 6027456) in view of Gharib et al. (US 20140051999) as applied to claim 1 above, and further in view of Bennett et al. (US 20140330340).  Feler in view of Gharib discloses the invention substantially as claimed however does not show SSEPs comprise a first component representing transmission over vibration and light touch conduction fibers from lower intensity stimulation and a second component representing transmission over painful stimuli conducting fibers from higher intensity stimulation. Bennett discloses SSEPs comprise a first component representing transmission over vibration and light touch conduction fibers from lower intensity stimulation (section 0038, 0048, electrical stimulation provided according to systems and methods of the present invention may mediate pain relief by activating somatosensory pathways that may be associated with mechanoreceptors, thermoreceptors, proprioceptors, and/or .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792